Bridges, J.
(dissenting)—I am unable to concur in the foregoing opinion. I readily agree with the correctness of the statement therein that no instrument should be held to be a last will and testament unless the proof shows the intent of the maker that it should be such. But mere preponderance of evidence should not be sufficient; the evidence should be such as to clearly, convincingly and satisfactorily establish the intention. I do not think the testimony in this case is of the class indicated. It fails to convince me that the maker of the purported will intended it to be a final disposition of property. The making of a will is an important and solemn business; the testator usually deliberates the subject, and when the will is made he keeps it in his possession or under his control. He generally chooses his own time to make it and his witnesses to it. It seems to me that all of the conditions and circumstances surrounding the making of this instrument argue with great force against the idea that it was made with that seriousness and solemnity with which wills are customarily made. As pointed out by the court’s opinion, it was made as a part of the ritualistic work of a secret society into which the deceased was being initiated. One witness testified that the deceased, at the time of making the instrument, said he thought it was “quite a josh.” The testimony also conclusively shows that at least some of the members of the society who had previously been initiated into it, and who probably had been required to make similar purported wills, believed that it was not intended that the instrument so made was to be considered a final will and testament. The deceased here may have been of like mind. This purported will was made some thirteen years prior to decedent’s death, during all of which time it was lodged in the secret archives of the society.
*196I greatly fear that the holding of the court in this ease will lead to the presentation and probation of many instruments in the form of wills which were never intended to he such. I frankly concede that a valid will might he made under the circumstances this instrument was made, hut certainly the testimony of the intention of the testator should he much stronger than is shown in this case, to authorize the probation of it as a final disposition of property. I think the judgment ought to be reversed.
Mackintosh, J., concurs with Bridges, J.